DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is in response to the amendment, filed 10/5/2022, in which claim 25 was cancelled, and claims 11, 17-20, 31 and 33 were amended.  Claims 11-24 and 26-33 are pending and under consideration.
Applicant’s arguments have been thoroughly reviewed, but are not persuasive for the reasons that follow.  Any rejections and objections not reiterated in this action have been withdrawn.  This action is FINAL.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 13/025,022, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The ‘022 application fails to disclose “the first strand barcode and the second strand barcode are non-complementary to form a single-stranded region of the first stand and the second strand that is between the double-stranded first transposase recognition site and the double-stranded second transposase recognition site” as shown in instant Fig. 1B.  The claimed structure is not disclosed in the ‘022 application.  The ‘022 application fails to disclose the method where fragmenting comprises contacting the target nucleic acid with a polymerase, where the polymerase has 3’ to 5’ exonuclease activity.  The ‘022 application generically discloses fragmenting by amplification, such as by PCR, which necessarily makes use of a polymerase.  However, there is no disclosure to indicate that the polymerase is one that has 3’ to 5’ exonuclease activity.  This species is unnamed in the disclosure of the ‘022 application.  Therefore, the ‘022 application does not provide support for claim 16.
Claims 11-24 and 26-33 have an effective filing date of 4/5/2011, which is the filing date of Application No. 13/080,345.  

Information Disclosure Statement
	Receipt of an information disclosure statement is acknowledged.  The signed and initialed PTO-1449 has been mailed with this action.

Claim Objections
Claim 17 is objected to because of the following informalities:  
In line 8, the word “comprises” should be inserted after the phrase “wherein the barcode” to improve the grammar of the claim. 
 Appropriate correction is required.

Claim 18 is objected to because of the following informalities:  
In line 8, the word “comprises” should be inserted after the phrase “wherein the barcode” to improve the grammar of the claim. 
 Appropriate correction is required.

Response to Arguments - 35 USC § 101
	The rejection of claims 18, 19 and 33 under 35 U.S.C. 101 has been withdrawn in view of Applicant’s amendment to the claims.  The amended claims include elements in addition to the judicial exception that are not routine in the art.  The data gathering is conducted in an unconventional way.  Thus, the additional elements integrate the judicial exception into a practical application.

Response to Arguments - 35 USC § 112
	The rejection of claims 19, 20 and 33 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn in view of Applicant’s amendment to the claims in the reply filed 10/5/2022.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 11, 13-15 and 26 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Shendure et al (US Patent No. 11,299,730 B2, which has an effective filing date of February 2, 2011; see the entire reference).  This is a new rejection, necessitated by the amendment filed 10/5/2022.
Regarding claims 11 and 26, Shendure et al teach a method comprising contacting genomic DNA with a plurality of synthetic transposons containing a degenerate, single-stranded “bubble” (A/B) flanked by nicking restriction endonuclease sites, and fragmenting the genomic DNA (e.g., column 3, lines 44-51; column 19, lines 24-50; Fig. 4).  The degenerate sequences are unique 25 bp barcode sequences (e.g., paragraph bridging columns 19-20).  The 25 bp degenerate sequences are flanked by 19 bp mosaic end sequences (transposase recognition sites of the instant claims) and the nicking sites (e.g., column 19, lines 24-50; Fig. 4).
Regarding claims 13 and 14, Shendure et al teach the method with less than 5 haploid human genome equivalents (e.g., column 19, lines 24-50), which would contain a plurality of species of chromosomes and haplotypes (e.g., Abstract).
Regarding claim 15, Shendure et al teach that the fragmenting comprises primase-based whole genome amplification followed by digestion to completion with nicking endonucleases, which introduce nicks on opposite strands flanking the barcode sequence, followed by extension with a strand-displacing polymerase to fragment the target DNA (e.g., column 3, lines 44-51; column 19, lines 51-64; Fig. 4).

Response to Arguments - 35 USC § 102
The rejection of claim 25 under pre-AIA  35 U.S.C. 102(a) as being anticipated by Oh is moot in view of Applicant’s cancellation of the claim in the reply filed 10/5/2022.
	The rejection of claims 11, 13, 15, 17, 18 and 26-31 under pre-AIA  35 U.S.C. 102(a) as being anticipated by Oh has been withdrawn in view of Applicant’s amendment to the claims in the reply filed 10/5/2022.
The rejection of claim 25 under pre-AIA  35 U.S.C. 102(b) as being anticipated by Pobigaylo et al is moot in view of Applicant’s cancellation of the claim in the reply filed 10/5/2022.
	The rejection of claims 11, 17 and 26-31 under pre-AIA  35 U.S.C. 102(b) as being anticipated by Pobigaylo et al has been withdrawn in view of Applicant’s amendment to the claims in the reply filed 10/5/2022.
The rejection of claim 25 under pre-AIA  35 U.S.C. 102(b) as being anticipated by Kirby is moot in view of Applicant’s cancellation of the claim in the reply filed 10/5/2022.
	The rejection of claims 11, 21-24 and 26 under pre-AIA  35 U.S.C. 102(b) as being anticipated by Kirby has been withdrawn in view of Applicant’s amendment to the claims in the reply filed 10/5/2022.
The rejection of claim 25 under pre-AIA  35 U.S.C. 102(e) as being anticipated by Craig et al is moot in view of Applicant’s cancellation of the claim in the reply filed 10/5/2022.
	The rejection of claims 11, 13, 14, 21-24 and 26 under pre-AIA  35 U.S.C. 102(e) as being anticipated by Craig et al has been withdrawn in view of Applicant’s amendment to the claims in the reply filed 10/5/2022.
The rejection of claim 25 under pre-AIA  35 U.S.C. 102(b) as being anticipated by Strathmann is moot in view of Applicant’s cancellation of the claim in the reply filed 10/5/2022.
	The rejection of claims 11, 13, 14, 17-19, 26, 27, 31 and 33 under pre-AIA  35 U.S.C. 102(b) as being anticipated by Strathmann has been withdrawn in view of Applicant’s amendment to the claims in the reply filed 10/5/2022.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 12 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shendure et al (US Patent No. 11,299,730 B2, which has an effective filing date of February 2, 2011; see the entire reference) in view of Shevchenko et al (Nucleic Acids Research, Vol. 30, No. 11, pages 2469-2477, 2002, cited as reference 143 on the IDS filed 3/25/2019; see the entire reference) and Kramer (Current Protocols in Neuroscience, pages 4.27.1-4.27.19, 2002, cited as reference 83 on the IDS filed 3/25/2019, cited in a prior action; see the entire reference).  This is a new rejection, necessitated by the amendment filed 10/5/2022.
The teachings of Shendure are described above and applied as before.  Furthermore, Shendure et al teach the use of an EZ-Tn5 transposase in the method (e.g., column 20, lines 5-27).  Shendure et al teach that the fragmentation products are used for sequencing (e.g., Abstract; column 20, lines 29-46).
Shendure does not teach the method where the target nucleic acid comprises cDNAs from a single cell.  
Shevchenko et al teach a robust and scalable Tn5 transposon-based strategy for the full-insert sequencing of cDNA clones (e.g., page 2475, paragraph bridging columns; Fig. 1).  Shevchenko et al teach contacting target cDNA clones with a plurality of EZ::TN™ <KAN-2> transposons under conditions such that a plurality of the transposons is inserted into the target cDNA; and sequencing the resulting clones (e.g., page 2470, Transposon insertion; page 2470, DNA sequencing).
Kramer teaches a method of making linear cDNA from the RNA of a single cell (e.g., pages 4.27.2-4.27.5).  These cDNA molecules are from a plurality of species of mRNA.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method transposition of Shendure et al to include the transposition into cDNA molecules from a single cell in place of the genomic DNA, because Shendure teaches transposon into less than 5 haploid genomes composed of DNA using an EZ-Tn5 transposase, and Shevchenko et al teach that such transposition can be used to target cDNA molecules, and Kramer teaches cDNA molecules from a single cell.  It would have been obvious to substitute one target DNA for another in order to receive the predictable result of carrying out the transposition reactions of Shendure et al into a target cDNA for downstream applications such as sequencing in order to obtain the sequence of cDNA molecules from a single cell.

Claim 16 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shendure et al (US Patent No. 11,299,730 B2, which has an effective filing date of February 2, 2011; see the entire reference) in view of Silander et al (Chapter 1: Whole genome amplification with Phi29 DNA polymerase to enable genetic or genomic analysis of samples of low yield DNA. In Methods in Molecular Biology, Vol. 439: Genomics Protocols: Second Edition, Eds. Mike Starkey and Ramnath Elaswarapu, Human Press, Inc. Totowa, NJ, pages 1-18, 2008; see the entire reference), and Pérez-Arnaiz et al (Journal of Molecular Biology, Vol. 391, No. 5, pages 797-807, September 4, 2009; see the entire reference).  This is a new rejection, necessitated by the amendment filed 10/5/2022.
The teachings of Shendure et al are described above and applied as before.
Shendure et al do not teach the method where the polymerase used in fragmentation is a polymerase that has 3’ to 5’ exonuclease activity.
Silander et al teach that phi29 DNA polymerase is a strand-displacement polymerase (e.g., page 2, 1st full paragraph).  Silander et al teach that the high processivity and fidelity of the Phi29 DNA polymerase allows for a highly uniform amplification process across the genome with less than a threefold amplification bias among eight chromosomal loci that were monitored (e.g., page 2, 2nd full paragraph).  Silander et al teach that Phi29 polymerase has exonuclease activity (page 16, Note 3).  Silander et al teach that the resulting DNA was suitable for single nucleotide polymorphism genotyping (e.g., page 2, 2nd full paragraph).
Pérez-Arnaiz et al teach that Phi29 DNA polymerase has 3’-5’ exonuclease activity (e.g., Abstract).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Shendure et al comprising the use of a polymerase with strand-displacement activity to fragment the genomic DNA to include the use of Phi29 DNA polymerase as the stand-displacement polymerase, because Shendure et al teach it is within the ordinary skill in the art to use a strand-displacement polymerase to carry out the reaction, and Silander et al teach that Phi29 is a strand-displacement polymerase that can be used for amplification of genomic DNA.  Such a modification would necessarily result in the use of a polymerase that has 3’ to 5’ exonuclease activity, because Silander et al teach that Phi29 DNA polymerase has exonuclease activity, and Pérez-Arnaiz et al teach that Phi29 DNA polymerase has 3’-5’ exonuclease activity.
One would have been motivated to make such a modification in order to receive the expected benefit of using a polymerase with high processivity and fidelity as taught by Silander et al.

Claims 17-19, 27-30 and 33 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shendure et al (US Patent No. 11,299,730 B2, which has an effective filing date of February 2, 2011; see the entire reference) in view of Chee (US Patent Application Publication No. 2012/0065081 A1; see the entire reference).  This is a new rejection, necessitated by the amendment filed 10/5/2022.
Shendure et al teach a method comprising contacting target genomic DNA with a plurality of transposons such that a portion of the plurality of transposons inserted into the genomic DNA (e.g., paragraph bridging columns 37-38; Fig. 15).  Shendure et al teach that the transposons contain 19 bp mosaic end (ME) sequences (transposase recognition site of the claim) flanking forward or reverse primers oriented so that that they are non-complementary and form a single-stranded bubble (primer site and linker sequence comprising primer site of the claims; e.g., paragraph bridging columns 37-38; Fig. 15).  Shendure et al teach hybridizing a primer to a primer binding site and carrying out cluster PCR, which amplifies a portion of the transposon sequence by initiating amplification from the bubble (e.g., paragraph bridging columns 37-38). 
Shendure et al teach the method further comprising obtaining sequence data from fragments of the target nucleic acid including the portion of the transposon sequence (e.g., paragraph bridging columns 37-38; paragraph bridging columns 40-41; Fig. 15).
Shendure et al teach correlating positional information with sequence generated from co-linear or overlapping clusters (assembling a representation of a portion of the target nucleic acid). 
Shendure et al teach a separate embodiment where the primer sequences of the bubble are replaced with barcode sequences (e.g., column 19, lines 24-50; paragraph bridging columns 37-38; Fig. 4).  
Shendure et al teach another embodiment that involves using a tag sequence (barcode) to direct the in silico grouping of short reads to enable the localized assembly of long fragment sequences, where the methods according to the disclosed embodiments allow for subassembly of over 20-200 Kb rather than about 1 Kb as previously described (e.g., column 10, lines 28-39). 
Shendure et al do not teach the method where the single stranded bubble comprises the primer sites for amplification and the barcode sequences, and where the barcode sequences are used in the assembly of a sequence representation.
Chee teaches constructs comprising an amplification (priming) site and a unique identifier (e.g., paragraphs [0036] and [0086]; Fig. 1).  Chee teaches that the unique identifier is associated with the construct and not a region of interest (ROI), which allows constructs with ROIs having the correct sequence to be differentiated from constructs having substantially the same ROI but containing errors (e.g., paragraphs [0008], [0062]-[0065] and [0085]-[0092]).  Chee teaches that a variation in the sequence of a single copy of a construct is most likely to be a synthesis or sequencing error if it differs from a consensus sequence derived from multiple clonal copies of the construct with the same unique identifier (e.g., paragraph [0092]).  Chee teaches that the methods using the priming site and unique identifier are especially useful for applications involving large numbers of sequences that need to be determined, such as genomic sequencing (e.g., paragraph [0065]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of inserting transposons into genomic DNA and amplifying a portion of the transposon to further include the unique identifier taught by Chee, because Shendure et al teach separate embodiments with either the priming site or the barcode, and Chee teaches it is within the ordinary skill in the art to use both a priming site and a unique identifier (barcode) together.  One would have made such a modification in order to achieve the predictable result of transposing both sequences into genomic DNA.  Furthermore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of inserting transposons into genomic DNA, amplifying a portion of the transposon, and sequencing to further include the assembly of the sequence based on the sequence of the barcodes, because embodiment that involves using a tag sequence (barcode) to direct the in silico grouping of short reads to enable the localized assembly of long fragment sequences, and Chee teaches the use of unique identifiers or barcodes for the same purpose.  
One would have been motivated to make such a modification in order to receive the expected benefit of including a unique identifier in the amplified product so as to differentiate correct sequences from those containing errors as taught by Chee and to allow for assembly of longer fragment sequences as taught by Shendure et al. 

Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shendure et al (US Patent No. 11,299,730 B2, which has an effective filing date of February 2, 2011; see the entire reference) in view of Chee (US Patent Application Publication No. 2012/0065081 A1; see the entire reference) as applied to claims 17-19, 27-30 and 33 above, and further in view of Lapidus et al (US Patent Application Publication No. 2005/0100932 A1; see the entire reference).  This is a new rejection, necessitated by the amendment filed 10/5/2022.
The combined teachings of Shendure et al and Chee are described above and applied as before.  Further, Shendure et al teach sequencing-by-synthesis (e.g., column 3, lines 27-42).
Shendure et al and Chee do not teach terminating the process of obtaining sequencing data prior to obtaining sequence data from all fragments of the nucleic acid.
Lapidus et al teach methods for sequencing a polynucleotide comprising stopping an extension cycle in a sequencing-by-synthesis reaction before the reaction has run to near or full completion (e.g., Abstract).  Lapidus et al teach terminating sequencing-by-synthesis reactions prior to completion in order to obtain increased resolution of individual nucleotides in a sequence (e.g., paragraph [0011]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method comprising sequencing of Shendure et al and Chee to stop the sequencing before the reaction has run to completion as taught by Lapidus et al, because Shendure et al teach sequencing-by-synthesis, and Lapidus et al teach it is within the ordinary skill in the art to stop the sequencing-by-synthesis process prior to completion.  One would have had a reasonable expectation of stopping the sequencing prior to completion with a predictable outcome.
One would have been motivated to make such a modification in order to receive the expected benefit of obtaining increased resolution of individual nucleotides in a sequence as taught by Lapidus et al.  

Response to Arguments - 35 USC § 103
	The rejection of claims 12 and 13 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kirby in view of Shevchenko et al and Kramer has been withdrawn in view of Applicant’s amendment to the claims in the reply filed 10/5/2022.
The rejection of claim 16 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Oh in view of Cline et al has been withdrawn in view of Applicant’s amendment to the claims in the reply filed 10/5/2022.
The rejection of claim 20 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Strathmann has been withdrawn in view of Applicant’s amendment to the claims in the reply filed 10/5/2022.
The rejection of claim 32 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Craig in view of Zeevi et al has been withdrawn in view of Applicant’s amendment to the claims in the reply filed 10/5/2022.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 11-24 and 26-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 7, 11-15 and 19 of U.S. Patent No. 9,074,251 B2 (hereinafter the ‘251 patent) in view of Jackson et al (BioTechniques, Vol. 34, No. 3, pages 604, 606 and 608, 2003, cited as reference 70 on the IDS filed 3/25/2019), and Cline et al (Nucleic Acids Research, Vol. 24, No. 18, pages 3546-3551, 1996).  This rejection was made in the Office action mailed 7/13/2022 and has been rewritten to address the amendment to the claims in the reply filed 10/5/2022.
Although the claims at issue are not identical, they are not patentably distinct from each other.  Claim 1 of the ‘251 patent is drawn to the steps of “(a) contacting a target nucleic acid with a plurality of transposons under conditions such that a plurality of the transposons are inserted into the target nucleic acid, wherein the transposons that are inserted into the target nucleic acid each comprise a first transposase recognition site, a second transposase recognition site, and a barcode pair, wherein the barcode pair comprises a first barcode sequence, a second barcode sequence and a linker comprising a fragmentation site disposed between the first and second barcode sequences, wherein the first barcode sequence comprises a first strand and a second strand that is not complementary to the first strand of the first barcode sequence, wherein the barcode pair is disposed between the first and second transposase recognition sites; (b) fragmenting the target nucleic acid at the fragmentation sites thereby preparing a library of template nucleic acid fragments; (c) obtaining sequence reads from the nucleic acid fragments; and (d) assembling a representation of at least a portion of the target nucleic acid from the sequence reads, wherein the assembling comprises determining the order of the sequence reads from the identities of the first barcode sequence and the second barcode sequence of each barcode pair.”  Claim 1 of the ‘251 patent anticipates instant claims 11 and 21-24.  Claim 2 of the ‘251 patent anticipates instant claim 12.  Claim 3 of the ‘251 patent anticipates instant claim 13.  Claim 4 of the ‘251 patent anticipates instant claim 14.
Claim 11 of the ‘251 patent is drawn to the steps of “(a) contacting a target nucleic acid with a plurality of transposons under conditions such that a portion of the transposons are inserted into the target nucleic acid, wherein the transposons that are inserted into the target nucleic acid each comprise a first transposase recognition site, a second transposase recognition site, and a barcode pair, wherein the barcode pair comprises a first barcode sequence, a second barcode sequence and a linker comprising a first primer site disposed between the first and second barcode sequences, wherein the first barcode sequence comprises a first strand and a second strand that is not complementary to the first strand of the first barcode sequence, wherein the barcode pair is disposed between the first and second transposase recognition sites; (b) hybridizing a first primer to the first primer site; (c) amplifying a portion of the transposon using the first primer that is hybridized to the first primer site, to create a plurality of amplified nucleic acids for sequencing; (d) obtaining sequence reads from the amplified nucleic acids; and (e) assembling a representation of at least a portion of the target nucleic acid from the sequence reads, wherein the assembling comprises determining the order of the sequence reads from the identities of the first barcode sequence and the second barcode sequence of each barcode pair.”  Claim 11 of the ‘251 patent anticipates instant claims 11, 15, 17, 18, 21-24, 27 and 28.  Claim 12 of the ‘251 patent anticipates instant claim 19.  Claim 13 of the ‘251 patent anticipates instant claim 20.  Claim 14 of the ‘251 patent anticipates instant claim 29.  Claim 15 of the ‘251 patent anticipates instant claim 30.  Claim 11 of the ‘251 patent does not require at least one transposon to comprise a fragmentation site that is a nickase site, and fragmenting the target nucleic acid to generate a library of fragments.  However, claim 19 of the ‘251 patent is an analogous method that includes a fragmentation site in a transposon, fragmenting the target nucleic acid at the fragmentation sites thereby preparing a library of template nucleic acid fragments, and assembling a representation of at least a portion of the target nucleic acid from the sequence reads, wherein the assembling comprises determining the order of the sequence reads from the identities of the first barcode sequence and the second barcode sequence of each barcode pair. Claim 19 of the ‘251 patent includes a fragmentation site that is an RNA sequence.  Furthermore, claim 7 of the ‘251 patent indicates that a suitable fragmentation site is a site that is a nickase recognition site.  It would have been obvious to include these additional steps in the method in order to expand the repertoire of transposon elements used and sequences obtained by the method.  Thus, instant claims 31-33 are not patentably distinct from the claims of the ‘251 patent.
The claims of the ‘251 patent do not specify the length of the barcode sequence is at least four nucleotides.  However, Jackson et al teach that barcodes of 20 nucleotides allow for sequencing and assembly of shotgun sequences back to their respective pieces accurately, even in the presence of homologous or identical stretches within a pool of multiple clones (e.g., paragraph bridging pages 604 and 608).  Thus, it would have been obvious to one to use a barcode length of 20 nucleotides in order to achieve the predictable result of providing a barcode length suitable for sequence assembly.  Accordingly, instant claim 26 is not patentably distinct from the claims of the ‘251 patent.
The claims of the ‘251 patent do not specify that the amplifying is carried out with a polymerase that has 3’ to 5’ exonuclease activity.  However, Cline et al teach that Pfu polymerase is a thermostable DNA polymerase with 3’ to 5’ exonuclease activity, which has a 10-fold lower error rate than of the non-proofreading enzyme Taq (e.g., page 3546, left column, 1st paragraph of the Introduction).  Thus, it would have been obvious to one to use the Pfu polymerase in the amplification reaction in order to use a polymerase enzyme with a low error rate.  Accordingly, instant claim 16 is not patentably distinct from the claims of the ‘251 patent.

Response to Arguments - Double Patenting
The rejection of claim 25 on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 7, 11-15 and 19 of U.S. Patent No. 9,074,251 B2 in view of Jackson et al, and Cline et al is moot in view of Applicant’s cancellation of the claim in the reply filed 10/5/2022.
With respect to the rejection of claims 11-24 and 26-33 on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 7, 11-15 and 19 of U.S. Patent No. 9,074,251 B2 in view of Jackson et al, and Cline et al, Applicant's arguments filed 10/5/2022 have been fully considered but they are not persuasive.
The response asserts that the rejection may be moot in view of the amendment to the claims.
This argument is not found persuasive.  The amendment to the claims does not render the present claims patentably distinct from the claims of the ‘251 patent for the reasons set forth above.
Thus, the rejection is maintained.

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Dunston whose telephone number is (571)272-2916. The examiner can normally be reached M-F, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Jennifer Dunston
Primary Examiner
Art Unit 1699



/Jennifer Dunston/Primary Examiner, Art Unit 1699